Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1692
                       Lower Tribunal No. 18-12047
                          ________________


                             Marcos Castells,
                                Appellant,

                                     vs.

                  People’s Trust Insurance Company,
                               Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.


      Marin, Eljaiek, Lopez & Martinez, P.L., and Steven E. Gurian, for
appellant.

      Bickford & Chidnese, LLP, and Patrick M. Chidnese (Tampa), for
appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See People’s Tr. Ins. Co. v. Vidal, 305 So. 3d 710, 715 (Fla.

3d DCA 2020) (“While People’s Trust did not seek to invoke its right to

appraisal as an affirmative defense in response to Insureds’ complaint,

People’s Trust did, in the same pleading containing its affirmative defenses,

assert two counterclaims expressly seeking Insureds’ compliance with the

appraisal provision. . . . Because People’s Trust invoked its right to appraisal

in its first responsive pleading, we conclude People’s Trust did not waive the

right to seek appraisal by actively litigating the case.”) (footnote omitted);

People’s Tr. Ins. Co. v. Nowroozpour, 277 So. 3d 135, 136-37 (Fla. 4th DCA

2019) (“After a homeowner has filed suit, it may be traditional for an insurer

to move to compel an appraisal to seek enforcement of the policy provisions;

however, this does not preclude an insurer from filing a counterclaim alleging

that the insurer is entitled to enforce the provisions of the insurance contract

through specific performance.”).




                                       2